DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/1/21 is acknowledged.Applicants further elected the species of no.2 in Table 1. Based on said election the following subject matter is being examined: where the A-B ring  is isoquinoline where the hetero ring can be unsaturated or partly or fully saturated and the “B” portion is phenylene and where L1 is choice B as set forth in the lack of unity requirement. The claims which read in whole or in part on the elected subject matter are 1-5,7,9,10,12,19,24,27,29,30,33 and 35. No art was found for the elected species present in claim 33 nor for remaining examined species in Table 1 in view of the L1-E attachment to the phenyl ring vs hetero ring. However the following rejections apply.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7,9,10,12,19,21,24 27,29,30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
1. From a reading of the specification on p.15-16 for all generic variables such as alkyl,  alkylene- either alone or part of a complex moiety (eg. cyanoalkyl,etc.), aminylalkyl, aminocarbonyl,aryl,heterocyclic, etc. it is stated: " The term “substituted” as used herein means any of the above groups…. can be substituted. This statement is made throughout the specification for remaining generic variables. From a reading of the specification  on p.15-17, a list of  exemplary substituents are provided but  not limited to said groups  given the wording appearing in the list “such as” and “but not limited to”, on p.16, line 10. A similar issue was present in Ex parte Remark 15 USPQ 2d 1498 (at p.1500) in which it was decided that claim language that relied on open-ended language was "vague and uncertain" since it was not clear what else was intended to be covered. Additionally, the recited scope is garbled. Phrases beginning with “an oxygen atom’ or a “a sulfur atom” or a “a nitrogen atom” appear to include classes of compounds as replacements for one or more H atoms. This includes ester groups, sulfone/sulfonyl groups, imides, imines, amides, etc. whose structural makeup is completely unknown and thus further exacerbates intended scope.
2. Nature of rings formed by the joining of R3a/R3b or R4a/R4b or R4b/R3b to a C=C residue as first recited in claim 4 is unclear as to the nature of remaining ring members. Note In re Wiggins 179 USPQ 421 regarding such terminology. As far as the examiner can determine specification provides no guidance as to what rings are intended at this location.

4. Claim 10 recites Q and R5/R6 variables that are not defined in said claim nor in claim 4 from which it depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9,10, and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The oxo moiety appearing directly on the A ring is not explicitly seen in claim 1. Thus the many species in claim 33 lack antecedent basis as well remaining claims rejected herein.  Applicant may cancel the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,9,12,19,21, 27,29,30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Intended scope of  “E” as  an “electrophilic moiety capable…mutant protein”  is not adequately described except for the partial structures first recited in claim 5 as the specification otherwise provides no clear guidance as to what type of structure such resulting compounds need to possess to be effective inhibitors of KRAS ... mutant proteins.

According to the MPEP §2163.02 Standard for Determining Compliance With the Written Description Requirement, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed".  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an 
This case was filed before Applicants had a clear idea of the partial structures encompassing the scope of claims rejected, other than the scope recited in claims 5,24  and 33. The specification provides broad areas of future research and speculation, inviting undue experimentation in learning how to use Applicants' invention.   
Note a  recent  decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, at p.1171: "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Later on the same page is stated: " And again in Enzo we held that generic claim language in ipsis verbis in the original specification  does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F .3d at 968".
Claims 1-5,7,9,10,12,19,21,24,27,29 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salt forms and stereoisomers, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicants provide no reasonable assurance that any and all known prodrugs  will have the ability to regenerate in vivo to the instant compounds by one or more biological processes.  It is not the norm that one can predict with any degree of accuracy a particular prodrug form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo .  Pursuant to In re Wands, 8 USPQ2d 1400, factors such as 1) direction or guidance- none is seen in the specification. 
Many functional groups (eg. hydroxy,amino groups) present in drugs are capable  at least in theory to being derivatized but determining what is a prodrug (and what is not) requires knowledge of an intended effect (i.e modification of an undesirable property in the parent drug- poor solubility, poor bioavailability, poor shelf-life)  which is never identified by the  specification.; 2) presence or absence of working examples- there is none in the present case; 3) breadth of the claims- scope is easily in the millions; and 4) quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, note Burger, provided by applicants, which emphasizes the many experimental factors for consideration for a successful prodrug as well as the difficulty in extrapolating data from one species to another. See p.976. Also, see Banker provided  by applicants, who in the first sentence of the 3rd paragraph on p.596 states that “extensive development must be undertaken to find the correct chemical modification for a specific drug.” For the scope of isotopic forms there is no one nd paragraph on p.11 “[i]sotopic labeling with carbon-14…. provides a challenge to the ingenuity of the biochemist or organic chemist.” In a later paragraph on p.13 it is stated that preparations are normally multistage. Starting materials for the labeled atom is usually derived from barium [14C] carbonate or from [14C] carbon dioxide as discussed at the bottom of p.13. Applicants do not disclose any process for introducing 14C, much less the many other natural and artificial isotopes. Some of these have long half-lives which permit routine laboratory equipment but others have very short half-lives and emit high-energy radiation which would require special facilities for handling.
In view of all these factors undue experimentation would be required to practice the invention. 
Claims 1-5,7,9,10,12, 19,21,24,27,29,30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar .
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves the selective binding and/or modulating of instant compounds to a G12C mutant KRAS, HRAS or NRAS protein which in turn results in inhibition of RAS-mediated signaling which has been linked with cancer. This in turn requires sufficient SAR data to determine if and what type of structural modifications to the basic structure will affect  binding site while retaining desired activity as  inhibitors.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. ;
the 6 or 7-position of the benzene ring  with no additional  substitution except for methyl and OH respectively on the indazole and naphthyl rings at R1 with an  acryloyl terminus on the azetidine N. Thus, the scope is fairly represented by combined scope of claims 21,27,29,30,33 and acryloyl choices in claim 24;
4) State of the prior art- The compounds are saturated heterocyclo rings  either directly or indirectly attached via N attached to the benzo portion of the isoquinoline core with  diverse substitution permitted throughout the variables. While similar compounds are known in the prior art having various cores  for the same activity as relied on herein, the compounds are distinct and the art  does not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art;
5) Working examples-test data is very limited in the present case with varying binding activity for inhibiting RAS signaling and thus no clear evaluation of which unmade, untested functional groups at various positions indicated above out of the many claimed might  reasonably affect activity to a large or small degree. 
In view of the above considerations, this rejection is being applied.
Claims 1-5,7,9,10,12,19,21,24,27,29,33 and 35 are rejected as being drawn to an improper Markush Group. The claims are drawn to multiple inventions for reasons set forth in the lack of unity/election of species requirement for choices represented by B,A, and L1.
In re Harnish, 206 USPQ 300). The claims are examined only to the extent that they read on the elected invention.
Cancellation of the non-elected subject matter will overcome the rejection.

The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather,

“Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not
because of any lack of a specific statutory basis, but because of the specific facts in the

case. The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669. Cases where the Markush group was held Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ
109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516,

In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference 
between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common namely optional substituents, is very small relative to the entire molecule. It is not apparent that any one structural feature is solely responsible for  inhibitory activity at one or more Ras proteins as evident at the very least by the limited test results reported in the specification which shows  varying binding data for compounds closer to each other than to remaining scope. Compare binding data for 2 vs 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624